Exhibit 10.1

 



ENOCHIAN BIOSCIENCES, INC.

2019 EQUITY INCENTIVE PLAN

Enochian BioSciences, Inc. sets forth herein the terms and conditions of its
2019 Equity Incentive Plan.

1.PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ ability to
attract and retain employees, Consultants and Non-Employee Directors, and to
motivate such employees, Consultants, and Non-Employee Directors to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options (nonstatutory and incentive), stock appreciation rights,
restricted shares, restricted stock units, other stock-based awards, and cash
awards. Any of these awards may—but need not—be made as performance incentives
to reward attainment of performance goals in accordance with the terms and
conditions hereof. Upon becoming effective, the Plan replaces, and no further
awards may be made under, the Prior Plan.

2.DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

“Affiliate” means any company or other trade or business that “controls,” is
“controlled by,” or is “under common control with,” the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.

“Award” means a grant, under the Plan, of (i) an Option, (ii) a Stock
Appreciation Right, (iii) Restricted Shares, (iv) Restricted Stock Units, (v) an
Other Stock-based Award, or (vi) a Substitute Award.

“Award Agreement” means a written agreement (including an agreement transmitted
electronically) between the Company and a Grantee, or notice from the Company or
an Affiliate to a Grantee that evidences and sets out the terms and conditions
of an Award.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have corresponding meanings.

“Board” means the Board of Directors of the Company.

“Cause” means, unless the applicable Award Agreement states otherwise, (i) the
Company or an Affiliate having “cause” to terminate a Grantee’s employment or
service, as defined in any applicable document or policy between the Grantee and
the Company or an Affiliate or (ii) in the absence of any such document or
policy (or the absence of any definition of “Cause” contained therein), (A) the
Grantee’s willful failure to perform his or her duties and responsibilities; (B)
the Grantee’s commission of any act of fraud, embezzlement, dishonesty or
willful misconduct, (C) unauthorized use or disclosure by the Grantee of any
proprietary information of the Company or any Affiliate, or (D) Grantee’s
willful breach of any of his or her obligations under any agreement with the
Company or any Affiliate. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to the existence of
Cause.



 1 

 

 

“Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

 

(i)       An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding Voting Securities.

 

(ii)       Connsumation of any definitive agreement, the consummation of which
would cause to occur:

 

(A)             A merger, consolidation or reorganization involving the Company,
where either or both of the events described in clause (i) above would be the
result;

 

(B)       A liquidation or dissolution of or appointment of a receiver,
rehabilitator, conservator or similar person for, or the filing by a third party
of an involuntary bankruptcy against, the Company; or

 

(C)       An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to an
Affiliate).

Solely to the extent required by Section 409A, an event described above shall
not constitute a Change in Control for purposes of the payment (but not vesting)
terms and conditions of any Award subject to Section 409A unless such event also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets within
the meaning of Section 409A (a “409A Change in Control Event”); provided,
however, that if an event described in clause (ii) above would be a 409A Change
in Control Event upon consummation of the event described therein rather than
upon approval by the Board, then the consummation of such event rather than
approval by the Board shall constitute a Change in Control.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

“Committee” means a committee of members of the Board appointed by the Board to
administer the Plan in accordance with Section 3.



 2 

 

 

“Company” means Enochian BioSciences, Inc., a Delaware corporation.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Consultant” means any person, other than an employee or Non-Employee Director,
engaged by the Company or any Affiliate to render personal services to such
entity, including as an advisor, and who qualifies as a consultant or advisor
under Rule 701 of the Securities Act (during any period in which the Company is
not subject to the reporting requirements of the Exchange Act) or Form S-8
(during any period in which the Company is subject to the reporting requirements
of the Exchange Act).

“Corporate Transaction” means a recapitalization, reorganization, merger,
consolidation, combination, exchange, consolidation, sale of all or
substantially all of the Company’s assets, or the acquisition of assets or stock
of another entity by the Company, or other corporate transaction involving the
Company or any of its Affiliates.

“Disability” means “permanent and total disability” as set forth in
Code Section 22(e)(3).

“Effective Date” means December 12,2019.

“Exchange Act” means the Securities Exchange Act of 1934.

“Fair Market Value” of a Share as of a particular date means, on a given date,
(i) if the Common Stock (A) is listed on a national securities exchange or (B)
is not listed on a national securities exchange, but is quoted by the OTC
Markets Group, Inc. (www.otcmarkets.com) or any successor or alternative
recognized over-the-counter market or another inter-dealer quotation system, on
a last sale basis, the closing price of the Common Stock reported on such
national securities exchange or other inter-dealer quotation system, determined
as of the Date of Grant as reported by such national securities exchange or
other inter-dealer quotation system; or (ii) if the Common Stock is not listed
on a national securities exchange or quoted in an inter-dealer quotation system
on a last sale basis, the amount determined by the Committee in good faith to be
the fair market value of the Common Stock.

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the applicable individual,
any person sharing the applicable individual’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than 50%
of the beneficial interest, a foundation in which any one or more of these
persons (or the applicable individual) control the management of assets, and any
other entity in which one or more of these persons (or the applicable
individual) own more than 50% of the voting interests.

“GAAP” means U.S. Generally Accepted Accounting Principles.

“Grant Date” means the latest to occur of (1) the date as of which the Board
approves an Award, (2) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6, or (3) such other date as may be
specified by the Board in the Award Agreement.

“Grantee” means a person who receives or holds an Award.

 3 

 

 

“Incentive Stock Option” means an Option that is an “incentive stock option”
within the meaning of Code Section 422.

“Issued Share” means an outstanding Share issued under an Award (including a
Restricted Share).

“Non-Employee Director” means a member of the Board who is not an employee.

“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means an option to purchase one or more Shares under the Plan,
including an Incentive Stock Option and a Nonstatutory Stock Option.

“Option Price” means the exercise price for each Share subject to an Option.

“Other Stock-based Award” means Awards consisting of Share units, or other
Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock, other than Options, SARs, Restricted Shares, and RSUs.

“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.

“Plan” means this Enochian BioSciences, Inc. 2019 Equity Incentive Plan.

“Prior Plan” means the Dandrit Biotech USA, Inc. 2014 Stock Incentive Plan.

“Purchase Price” means the purchase price for each Share under a grant of
Restricted Shares.

“Restricted Period” shall have the meaning set forth in Section 10.1.

“Restricted Shares” means restricted Shares awarded to a Grantee under
Section 10.

“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of Shares, awarded to a Grantee under Section 10.

“SAR Exercise Price” means the per Share exercise price of a SAR granted under
Section 9.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 409A” means Code Section 409A.

“Securities Act” means the Securities Act of 1933.

“Separation from Service” means the termination of the applicable Grantee’s
employment with, and performance of services for, the Company and each
Affiliate. Unless otherwise determined by the Company, if a Grantee’s employment
or service with the Company or an Affiliate terminates but the Grantee continues
to provide services to the Company or an Affiliate in a non-employee director
capacity or as an employee, officer, or consultant, as applicable, such change
in status shall not be deemed a Separation from Service. Approved temporary
absences from employment because of illness, vacation, or leave of absence and
transfers among the Company and its Affiliates shall not be considered
Separations from Service. Notwithstanding the foregoing, with respect to any
Award that constitutes nonqualified deferred compensation under Section 409A,
“Separation from Service” shall mean a “separation from service” as defined
under Section 409A.



 4 

 

 

“Service Provider” means an employee, officer, Non-Employee Director, or
Consultant of the Company or an Affiliate.

“Share” means one share of Common Stock.

“Stock Appreciation Right” or “SAR” means a right granted to a Grantee under
Section 9.

“Stockholder” means a stockholder of the Company.

“Subsidiary” means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company owns more than 50% of the voting stock or
voting ownership interest, as applicable, or any other business entity
designated by the Board as a Subsidiary for purposes of the Plan.

“Substitute Award” means any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or an Affiliate or
with which the Company or an Affiliate combines.

“Ten Percent Stockholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.

“Termination Date” means the date that is 10 years after the Effective Date,
unless the Plan is earlier terminated by the Board under Section 5.2.

3.ADMINISTRATION OF THE PLAN

3.1.General

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s articles of incorporation,
bylaws and applicable law, and as further described in Section 3.3. To the
extent permitted by applicable law, the Board shall have the power and authority
to delegate its powers and responsibilities hereunder to the Committee, which
shall have full authority to act in accordance with its charter, and with
respect to the authority of the Board to act hereunder. All references to the
Board shall be deemed to include a reference to the Committee, to the extent
such power or responsibilities of the Board have been delegated. The Committee
shall administer the Plan; provided that the Board shall retain the right to
exercise the authority of the Committee to the extent consistent with applicable
law and the applicable requirements of any securities exchange on which the
Common Stock may then be listed.



 5 

 

3.2.            Committee Composition

Except as otherwise determined by the Board, the Committee shall consist solely
of two or more Non-Employee Directors. The Board shall have discretion to
determine whether or not it intends to comply with the exemption requirements of
SEC Rule 16b-3. However, if the Board intends to satisfy such exemption
requirements, with respect to any insider subject to Section 16 of the Exchange
Act, the Committee shall be a compensation committee of the Board that at all
times consists solely of two or more Non-Employee Directors. To the extent
permitted by applicable law, the Board or the Committee may delegate its
authority to grant Awards to any individual or committee of individuals who are
not Non-Employee Directors with respect to Awards that do not involve insiders
within the meaning of SEC Rule 16. To the extent that the Board delegates its
authority to make Awards as provided by this Section 3.1, all references in the
Plan to the Board’s authority to make Awards and determinations with respect
thereto shall be deemed to include the Board’s delegate. Any such delegate shall
serve at the pleasure of, and may be removed at any time by the Board. Nothing
herein shall create an inference that an Award is not validly granted under the
Plan in the event Awards are granted under the Plan by a compensation committee
of the Board that does not at all times consist solely of two or more
Non-Employee Directors.

3.3.            Authority of Board

Except as specifically provided in Section 13 or as otherwise may be required by
applicable law, regulatory requirement, or the articles of incorporation or the
bylaws of the Company, the Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement, and shall have full power and authority to
take all such other actions and make all such other determinations not
inconsistent with the specific terms and conditions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan. The
interpretation and construction by the Board of the Plan, any Award, or any
Award Agreement shall be final, binding, and conclusive. Without limitation, the
Board shall have full and final authority, subject to the other terms and
conditions of the Plan, to:

(1)construe and interpret the Plan and apply its provisions;

(2)designate Grantees;

(2)determine the type or types of Awards to be made to a Grantee and the
applicable Grant Date;

(3)determine the number of Shares to be subject to an Award;

(4)establish the terms and conditions of each Award (including the Option Price
of any Option, the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the Shares subject thereto, and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);

(5)prescribe the form of each Award Agreement;

(6)amend, modify, or supplement the terms and conditions of any outstanding
Award, including the authority, in order to effectuate the purposes of the Plan,
to modify Awards to foreign nationals or individuals who are employed outside
the U.S. to recognize differences in local law, tax policy, or custom;



 6 

 



 

(7)promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;

(8)to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan; and

(9)to modify the Option Price or SAR Exercise Price of any outstanding Option or
SAR, provided that if the modification effects a repricing, shareholder approval
shall be required before the repricing is effective.

3.4.Separation from Service for Cause; Clawbacks

3.4.1.Separation from Service for Cause

The Company may annul an Award if the Grantee incurs a Separation from Service
for Cause.

3.4.2.Clawbacks

All awards, amounts, or benefits received or outstanding under the Plan shall be
subject to clawback, cancellation, recoupment, rescission, payback, reduction,
or other similar action in accordance with any Company clawback or similar
policy (“Clawback Policy”) or any applicable law related to such actions. In
addition, a Grantee may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement in
accordance with the Clawback Policy. A Grantee’s acceptance of an Award shall be
deemed to constitute the Grantee’s acknowledgement of and consent to the
Company’s application, implementation, and enforcement of any applicable Company
clawback or similar policy that may apply to the Grantee, whether adopted before
or after the Effective Date and whether before or after the Grant Date of an
Award, and any applicable law relating to clawback, cancellation, recoupment,
rescission, payback, or reduction of compensation, and the Grantee’s agreement
that the Company may take any actions that may be necessary to effectuate any
such policy or applicable law, without further consideration or action.

3.5.Deferral Arrangement

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include terms and
conditions for the payment or crediting of interest or dividend equivalents,
including converting such credits into deferred units.

3.6.No Liability

No member of the Board shall be liable for any action or determination made in
good faith with respect to the Plan, any Award, or Award Agreement.



 7 

 

 

3.7.Book Entry

 

Notwithstanding any other term or condition of the Plan, the Company may elect
to satisfy any requirement under the Plan for the delivery of stock certificates
through the use of book-entry.

4.shares SUBJECT TO THE PLAN

4.1.Authorized Number of Shares

Subject to adjustment under Section 14, the total number of Shares authorized to
be awarded under the Plan shall not exceed the sum of (1) 6,000,000 and (2) the
number of Shares available for the grant of awards as of the Effective Date
under the Prior Plan. In addition, Shares underlying any outstanding award
granted under a Prior Plan that, after the Effective Date, expires, or is
terminated, surrendered, or forfeited for any reason without issuance of Shares
shall be available for the grant of new Awards. As provided in Section 1, no new
awards shall be granted under the Prior Plan after the Effective Date. Shares
issued under the Plan shall consist in whole or in part of authorized but
unissued Shares, treasury Shares, or Shares purchased on the open market or
otherwise, all as determined by the Company from time to time. All of the Shares
available under this 4.1 may be issued pursuant to the exercise of Incentive
Stock Options.

4.2.Share Counting

4.2.1.General

Each Share granted in connection with an Award shall be counted as one Share
against the limit in Section 4.1, subject to this Section 4.2.

4.2.2.Cash-Settled Awards

Any Award settled in cash shall not be counted as Shares for any purpose under
the Plan.

4.2.3.Expired or Terminated Awards

If any Award expires, or is terminated, surrendered, or forfeited, in whole or
in part, the unissued Shares covered by that Award shall again be available for
the grant of Awards.

4.2.4.Repurchased, Surrendered, or Forfeited Awards

If Issued Shares are repurchased by, or are surrendered or forfeited to the
Company at no more than cost, such Shares shall again be available for the grant
of Awards.

4.2.5.Payment of Option Price or Tax Withholding in Shares

Notwithstanding anything to the contrary contained herein: Shares subject to an
Award under the Plan shall not again be made available for issuance or delivery
under the Plan if such Shares are (i) Shares tendered in payment of an Option,
(ii) Shares delivered or withheld by the Company to satisfy any tax withholding
obligation, (iii) Shares covered by a Share-settled SAR or other Shares that
were not issued upon the settlement of the SAR.



 8 

 

 

4.2.6.Substitute Awards

 

In the case of any Substitute Award, such Substitute Award shall not be counted
against the number of Shares reserved under the Plan.

5.EFFECTIVE DATE, DURATION, AND AMENDMENTS

5.1.Term

The Plan shall be effective as of the Effective Date but no Award shall be
exercised or paid unless and until the Plan has been approved by the
Stockholders, which approval shall be within twelve (12) months after the date
the Plan is adopted by the Board. The Plan shall terminate automatically on the
10-year anniversary of the Effective Date and may be terminated on any earlier
date as provided in Section 5.2.

5.2.Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards that have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law, or required by applicable securities exchange
listing requirements. No Awards may be granted after the Termination Date. The
applicable terms and conditions of the Plan, and any terms and conditions
applicable to Awards granted before the Termination Date shall survive the
termination of the Plan and continue to apply to such Awards. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, materially impair rights or obligations under any Award theretofore
awarded.

6.AWARD ELIGIBILITY AND LIMITATIONS

6.1.Service Providers

Awards may be made to any Service Provider, as the Board may determine and
designate from time to time, subject to Section 8.7 in the case of an Incentive
Stock Option. The Board may grant an Award to a person who is reasonably
expected to become a Service Provider provided that such grant is contingent
upon such person becoming a Service Provider.

6.2.Successive Awards

Service Providers may receive more than one Award, subject to such restrictions
as are provided herein.

6.3.Stand-Alone, Additional, Tandem, and Substitute Awards

The Board may grant Awards either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem, substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Board shall have the right to require the
surrender of such other Award in consideration for the grant of the new Award.
Subject to Section 3.3(9), the Board shall have the right to make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate, or any business entity to be acquired by the Company or an
Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Shares subject to the Award is equivalent
in value to the cash compensation (for example, RSUs or Restricted Shares).



 9 

 

 

7.AWARD AGREEMENT

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice that provides that
acceptance of the Award constitutes acceptance of all terms and conditions of
the Plan and the notice. Award Agreements granted from time to time or at the
same time need not contain similar terms and conditions but shall be consistent
with the terms and conditions of the Plan. Each Award Agreement evidencing an
Award of Options shall specify whether such Options are intended to be
Nonstatutory Stock Options or Incentive Stock Options, and in the absence of
such specification such options shall be deemed Nonstatutory Stock Options.

8.TERMS AND CONDITIONS OF OPTIONS

8.1.Option Price

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. Each Option shall be separately designated in the Award
Agreement as either an Incentive Stock Option or Nonqualified Option. The Option
Price of each Option (except those that constitute Substitute Awards) shall be
at least the Fair Market Value of a Share on the Grant Date; provided, however,
that in the event that a Grantee is a Ten Percent Stockholder as of the Grant
Date, the Option Price of an Option granted to such Grantee that is intended to
be an Incentive Stock Option shall be not less than 110% of the Fair Market
Value of a Share on the Grant Date. In no case shall the Option Price of any
Option be less than the par value of a Share.

8.2.Vesting

Subject to Section 8.3, each Option shall become exercisable at such times and
under such terms and conditions (including performance requirements) as may be
determined by the Board and stated in the Award Agreement. No Option may be
exercised for a fraction of a Share. The Board may, but shall not be required
to, provide for an acceleration of vesting and exercisability in the terms of
any Award Agreement upon the occurrence of a specified event.

8.3.Term

8.3.1       General

Each Option shall terminate, and all rights to purchase Shares thereunder shall
cease, upon the expiration of a period not to exceed 10 years from the Grant
Date, or under such circumstances and on any date before 10 years from the Grant
Date as may be set forth in the Plan or as may be fixed by the Board and stated
in the related Award Agreement; provided, however, that in the event that the
Grantee is a Ten Percent Stockholder, an Option granted to such Grantee that is
intended to be an Incentive Stock Option at the Grant Date shall not be
exercisable after the expiration of five years from its Grant Date.



 10 

 

8.3.2       Separation from Service

Unless otherwise provided in an Award Agreement or in an employment agreement
the terms of which have been approved by the Board, in the event a Grantee has a
Separation from Service (other than upon the Grantee’s death or Disability), the
Grantee may exercise his or her Option (to the extent that the Grantee was
entitled to exercise such Option as of the date of Separation from Service) but
only within such period of time ending on the earlier of (a) the date three
months following the Grantee’s Separation from Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the Separation from Service is by the Company for Cause or if the Grantee’s
Separation from Service is due to resignation, all outstanding Options (whether
or not vested) shall immediately terminate and cease to be exercisable. If,
after termination, the Grantee does not exercise his or her Option within the
time specified in the Award Agreement, the Option shall terminate.

 

8.3.3       Extension of Termination Date

 

A Grantee's Award Agreement may also provide that if the exercise of the Option
following the Grantee’s Separation from Service for any reason would be
prohibited at any time because the issuance of Shares would violate the
registration requirements under the Securities Act or any other state or federal
securities law or the rules of any securities exchange or interdealer quotation
system, then the Option shall terminate on the earlier of (a) the expiration of
the term of the Option in accordance with Section 8.3.1 or (b) the expiration of
a period after the Grantee’s Separation from Service that is three months after
the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

8.3.4       Disability of Grantee

 

Unless otherwise provided in an Award Agreement, in the event of a Grantee’s
Separation from Service as a result of the Grantee's Disability, the Grantee may
exercise his or her Option (to the extent that the Grantee was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (a) the date 12 months following such
termination or (b) the expiration of the term of the Option as set forth in the
Award Agreement. If, after termination, the Grantee does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.

 

8.3.5       Death of Grantee

 

Unless otherwise provided in an Award Agreement, in the event of a Grantee’s
Separation from Service as a result of the Grantee's death, then the Option may
be exercised (to the extent the Grantee was entitled to exercise such Option as
of the date of death) by the Grantee's estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Grantee's death, but only within the period
ending on the earlier of (a) the date 12 months following the date of death or
(b) the expiration of the term of such Option as set forth in the Award
Agreement. If, after the Grantee's death, the Option is not exercised within the
time specified herein or in the Award Agreement, the Option shall terminate.



 11 

 

 

 

8.4.Limitations on Exercise of Option

Notwithstanding any other term or condition of the Plan, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event that
results in termination of the Option.

8.5.Method of Exercise

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. To be effective, notice of exercise must be made in accordance with
procedures established by the Company from time to time.

8.6.Rights of Holders of Options

Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a Stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him or
her. Except as provided in Section 14 or the related Award Agreement, no
adjustment shall be made for dividends, distributions, or other rights for which
the record date is before the date of such issuance.

8.7.Limitations on Incentive Stock Options

An Option shall constitute an Incentive Stock Option only (1) if the Grantee of
the Option is an employee of the Company or any Subsidiary; (2) to the extent
specifically provided in the related Award Agreement; and (3) to the extent that
the aggregate Fair Market Value (determined at the time the Option is granted)
of the Shares with respect to which all Incentive Stock Options held by such
Grantee become exercisable for the first time during any calendar year (under
the Plan and all other plans of the Grantee’s employer and its Affiliates) does
not exceed $100,000. This limitation shall be applied by taking Options into
account in the order in which they were granted. No Option shall be treated as
an Incentive Stock Option unless the Plan has been approved by the Stockholders
in a manner intended to comply with the stockholder approval requirements of
Code Section 422; provided that any Option intended to be an Incentive Stock
Option shall not fail to be effective solely on account of a failure to obtain
such approval, but rather such Option shall be treated as a Nonstatutory Stock
Option unless and until such approval is obtained.

9.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS (SARs)

9.1.Right to Payment

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (1) the Fair Market Value of one Share on the date of exercise over
(2) the SAR Exercise Price. The Award Agreement for a SAR (except those that
constitute Substitute Awards) shall specify the SAR Exercise Price, which shall
be fixed on the Grant Date as not less than the Fair Market Value of a Share on
that date. SARs may be granted alone or in conjunction with all or part of an
Option or at any subsequent time during the term of such Option or in
conjunction with all or part of any other Award. A SAR granted in tandem with an
outstanding Option after the Grant Date of such Option shall have a SAR Exercise
Price that is equal to the Option Price; provided, however, that the SAR
Exercise Price may not be less than the Fair Market Value of a Share on the
Grant Date of the SAR to the extent required by Section 409A.



 12 

 

 

9.2.Other Terms

The Board shall determine at the Grant Date the time or times at which and the
circumstances under which a SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which SARs shall cease to be or become exercisable after
Separation from Service or upon other terms or conditions, the method of
exercise, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR.

9.3.Term of SARs

The term of a SAR granted under the Plan shall be determined by the Board and
stated in the related Award Agreement; provided, however, that such term shall
not exceed 10 years.

9.4.Payment of SAR Amount

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Shares) in an amount determined by multiplying:

(1)the difference between the Fair Market Value of a Share on the date of
exercise over the SAR Exercise Price; by

(2)the number of Shares with respect to which the SAR is exercised.

10.TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED STOCK UNITS (RSUs)

10.1.Restrictions

At the time of grant, the Board may establish a period of time (a “Restricted
Period”) and any additional restrictions including the satisfaction of corporate
or individual performance objectives. Each Award of Restricted Shares or RSUs
may be subject to a different Restricted Period and additional restrictions.
Neither Restricted Shares nor RSUs may be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of during the Restricted Period or before
the satisfaction of any other applicable restrictions.

10.2.Restricted Share Certificates

The Company shall issue, in the name of each Grantee to whom Restricted Shares
have been granted, stock certificates or other evidence of ownership
representing the total number of Restricted Shares granted to the Grantee, as
soon as reasonably practicable after the Grant Date.



 13 

 

 

10.3.Rights of Holders of Restricted Shares

Unless the Board otherwise provides in an Award Agreement and subject to
Section 16.10, holders of Restricted Shares shall have rights as Stockholders,
including voting and dividend rights.

10.4.Rights of Holders of RSUs

10.4.1.Settlement of RSUs

RSUs may be settled in cash or Shares, as determined by the Board and set forth
in the Award Agreement. The Award Agreement shall also set forth whether the
RSUs shall be settled (1) within the time period specified for “short term
deferrals” under Section 409A or (2) otherwise within the requirements of
Section 409A, in which case the Award Agreement shall specify upon which events
such RSUs shall be settled.

10.4.2.Voting and Dividend Rights

Unless otherwise stated in the applicable Award Agreement and subject to
Section 16.10, holders of RSUs shall not have rights as Stockholders, including
no voting or dividend or dividend equivalents rights.

10.4.3.Creditor’s Rights

A holder of RSUs shall have no rights other than those of a general creditor of
the Company. RSUs represent an unfunded and unsecured obligation of the Company,
subject to the applicable Award Agreement.

10.5.Purchase of Restricted Shares

The Grantee shall be required, to the extent required by applicable law, to
purchase Restricted Shares from the Company at a Purchase Price equal to the
greater of (1) the aggregate par value of the Restricted Shares or (2) the
Purchase Price, if any, specified in the related Award Agreement. If specified
in the Award Agreement, the Purchase Price may be deemed paid by services
already rendered. The Purchase Price shall be payable in a form described in
Section 11 or, if permitted by the Board, in consideration for past services
rendered.

10.6.Delivery of Shares

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other terms and conditions prescribed by the Board, the restrictions
applicable to Restricted Shares or RSUs settled in Shares shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
Shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.



 14 

 

 

11.FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES

11.1.General Rule

Payment of the Option Price for an Option or the Purchase Price for Restricted
Shares shall be made in cash or in cash equivalents acceptable to the Company,
except as provided in this Section 11. Notwithstanding any provision of this
Section 11, during any period for which the Common Stock is publicly traded
(i.e., the Common Stock is listed on any established stock exchange or a
national market system) an exercise by a Non-Employee Director or officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.

11.2.Surrender of Shares

To the extent the Award Agreement so provides, payment of the Option Price for
an Option or the Purchase Price for Restricted Shares may be made all or in part
through the tender to, or withholding by, the Company of Shares that shall be
valued, for purposes of determining the extent to which the Option Price or
Purchase Price for Restricted Shares has been paid thereby, at their Fair Market
Value on the date of exercise or surrender. Notwithstanding the foregoing, in
the case of an Incentive Stock Option, the right to make payment in the form of
already owned Shares may be authorized only at the time of grant.

11.3.Cashless Exercise

With respect to an Option only (and not with respect to Restricted Shares), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell Shares and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 16.3.

11.4.Other Forms of Payment

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Shares may be made in any other form that is
consistent with applicable laws, regulations, and rules, including the Company’s
withholding of Shares otherwise due to the exercising Grantee.

12.other sTOCK-based awards

12.1.Grant of Other Stock-based Awards

Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards. Other Stock-based Awards may be granted in lieu
of other cash or other compensation to which a Service Provider is entitled from
the Company or may be used in the settlement of amounts payable in Shares under
any other compensation plan or arrangement of the Company. Subject to the terms
and conditions of the Plan, the Board shall determine the persons to whom and
the time or times at which such Awards may be made, the number of Shares to be
granted under such Awards, and all other terms and conditions of such Awards.
Unless the Board determines otherwise, any such Award shall be confirmed by an
Award Agreement, which shall contain such terms and conditions as the Board
determines to be necessary or appropriate to carry out the intent of the Plan
with respect to such Award.



 15 

 

 

12.2.        Terms of Other Stock-based Awards

Any Shares subject to Awards made under this Section 12 may not be sold,
assigned, transferred, pledged, or otherwise encumbered before the date on which
the Shares are issued, or, if later, the date on which any applicable
restriction, performance, or deferral period lapses.

13.REQUIREMENTS OF LAW

13.1.General

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual, or the Company of any law or regulation of any
governmental authority, including any federal or state securities laws or
regulations. If at any time the Company determines that the listing,
registration, or qualification of any Shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a term or condition of, or in connection with, the issuance or
purchase of Shares hereunder, no Shares may be issued or sold to the Grantee or
any other individual exercising an Option unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any terms and conditions not acceptable to the Company, and any delay caused
thereby shall in no way affect the date of termination of the Award.
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any Shares underlying an Award, unless a registration
statement under such Act is in effect with respect to the Shares covered by such
Award, the Company shall not be required to sell or issue such Shares unless the
Board has received evidence satisfactory to it that the Grantee or any other
individual exercising an Option may acquire such Shares under an exemption from
registration under the Securities Act. The Company may, but shall not be
obligated to, register any securities covered hereby under the Securities Act.
The Company shall not be obligated to take any affirmative action in order to
cause the exercise of an Option or the issuance of Shares under the Plan to
comply with any law or regulation of any governmental authority. As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable until the Shares covered by such Option are registered or are exempt
from registration, the exercise of such Option (under circumstances in which the
laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption. The
Board may require the Grantee to sign such additional documentation, make such
representations, and furnish such information as the Board may consider
appropriate in connection with the grant of Awards or issuance or delivery of
Shares in compliance with applicable laws.

13.2.California Grantees

The Plan is intended to comply with Section 25102(o) of the California
Corporations Code, to the extent applicable. In that regard, to the extent
required by Section 25102(o), (1) the terms of any Options or SARs, to the
extent vested and exercisable upon a Grantee’s Separation from Service, shall
include any minimum exercise periods following Separation from Service specified
by Section 25102(o) and (2) any repurchase right of the Company with respect to
Issued Shares shall include a minimum 90-day notice requirement. Any Plan term
that is inconsistent with Section 25102(o) shall, without further act or
amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o).



 16 

 

 

14.EFFECT OF CHANGES IN CAPITALIZATION

14.1.Changes in Common Stock

If (1) the number of outstanding Shares is increased or decreased or the Shares
are changed into or exchanged for a different number or kind of shares or other
securities of the Company on account of any recapitalization, reclassification,
stock split, reverse split, combination of shares, exchange of shares, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in such Shares effected without receipt of consideration by the Company
occurring after the Effective Date or (2) there occurs any spin-off, split-up,
extraordinary cash dividend, or other distribution of assets by the Company, (A)
the number and kinds of shares for which grants of Awards may be made (including
the per-Grantee maximums set forth in Section 4), (B) the number and kinds of
shares for which outstanding Awards may be exercised or settled, and (C) the
performance goals relating to outstanding Awards, shall be equitably adjusted by
the Company; provided that any such adjustment shall comply with Section 409A.
In addition, in the event of any such increase or decease in the number of
outstanding shares or other transaction described in clause (2) above, the
number and kind of shares for which Awards are outstanding and the Option Price
per share of outstanding Options and SAR Exercise Price per share of outstanding
SARs shall be equitably adjusted; provided that any such adjustment shall comply
with Section 409A.

14.2.Effect of Certain Transactions

Except as otherwise provided in an Award Agreement, in the event of a Corporate
Transaction, the Plan and the Awards shall continue in effect in accordance with
their respective terms, except that after a Corporate Transaction either (1)
each outstanding Award shall be treated as provided for in the agreement entered
into in connection with the Corporate Transaction or (2) if not so provided in
such agreement, each Grantee shall be entitled to receive in respect of each
Share subject to any outstanding Awards, upon exercise or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property, or other consideration that each Stockholder was entitled to receive
in the Corporate Transaction in respect of one Share; provided, however, that,
unless otherwise determined by the Board, such stock, securities, cash, property
or other consideration shall remain subject to all of the terms and conditions
(including performance criteria) that were applicable to the Awards before such
Corporate Transaction. Without limiting the generality of the foregoing, the
treatment of outstanding Options and SARs under this Section 14.2 in connection
with a Corporate Transaction in which the consideration paid or distributed to
the Stockholders is not entirely shares of common stock of the acquiring or
resulting corporation may include the cancellation of outstanding Options and
SARs upon consummation of the Corporate Transaction as long as, at the election
of the Board, (A) the holders of affected Options and SARs have been given a
period of at least 15 days before the date of the consummation of the Corporate
Transaction to exercise the Options or SARs (to the extent otherwise
exercisable) or (B) the holders of the affected Options and SARs are paid (in
cash or cash equivalents) in respect of each Share covered by the Option or SAR
being canceled an amount equal to the excess, if any, of the per Share price
paid or distributed to Stockholders in the Corporate Transaction (the value of
any noncash consideration to be determined by the Board) over the Option Price
or SAR Exercise Price, as applicable. For avoidance of doubt, (i) the
cancellation of Options and SARs under clause (B) of the preceding sentence may
be effected notwithstanding any other term or condition of the Plan or any Award
Agreement and (ii) if the amount determined under clause (B) of the preceding
sentence is zero or less, the affected Option or SAR may be cancelled without
any payment therefore. The treatment of any Award as provided in this
Section 14.2 shall be conclusively presumed to be appropriate for purposes of
Section 14.1.



 17 

 

 

14.3.Change in Control

Subject to the requirements and limitations of Section 409A, if applicable, the
Board may provide for any one or more of the following in connection with a
Change in Control, which such actions need not be the same for all Grantees:

(1)Accelerated Vesting. Unless otherwise provided in any Award Agreement, upon a
Grantee’s Separation from Service immediately prior to, upon, or following a
Change in Control for any reason other than Cause, the exercisability, vesting
and/or settlement of an Award shall immediately accelerate.

(2)Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section
14.3, if so determined by the Board, in its discretion, an Award denominated in
Shares shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a Share on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each Share subject to the Award, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Shares pursuant to the Change in Control. If any portion of such
consideration may be received by holders of Shares pursuant to the Change in
Control on a contingent or delayed basis, the Board may, in its sole discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration. Any Award or portion thereof
which is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised or settled as of the time of consummation of the
Change in Control shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control.

 18 

 

 

(3)Cash-Out of Awards. The Board may, in its discretion and without the consent
of any Grantee, determine that, upon the occurrence of a Change in Control, each
or any Award or a portion thereof outstanding immediately prior to the Change in
Control and not previously exercised or settled shall be canceled in exchange
for a payment with respect to each vested Share (and each unvested Share, if so
determined by the Board) subject to such canceled Award in (i) cash, (ii) stock
of the Company or of a corporation or other business entity a party to the
Change in Control, or (iii) other property which, in any such case, shall be in
an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per Share in the Change in Control, reduced by the
exercise or purchase price per share, if any, under such Award. If any portion
of such consideration may be received by holders of Shares pursuant to the
Change in Control on a contingent or delayed basis, the Board may, in its sole
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Board’s good faith estimate of the present
value of the probable future payment of such consideration. In the event such
determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Grantees in respect of
the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards. The Board may, in its discretion, without payment of any
consideration to the Grantee, cancel any outstanding Award to the extent not
vested or exercised immediately prior to the Change in Control and not otherwise
assumed or continued by the Acquiror in accordance with Section 14.3(2) above.

14.4.Adjustments

Adjustments under this Section 14 related to Shares or other securities of the
Company shall be made by the Board. No fractional Shares or other securities
shall be issued under any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole Share.

15.No Limitations on Company

The grant of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations, or changes
of its capital or business structure or to merge, consolidate, dissolve, or
liquidate, or to sell or transfer all or any part of its business or assets.

16.TERMS APPLICABLE GENERALLY TO AWARDS

16.1.Disclaimer of Rights

No term or condition of the Plan or any Award Agreement shall be construed to
confer upon any individual the right to remain in the employ or service of the
Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding any other term or condition of the Plan, unless
otherwise stated in the applicable Award Agreement, no Award shall be affected
by any change of duties or position of the Grantee, so long as such Grantee
continues to be a Service Provider. The obligation of the Company to pay any
benefits under the Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the terms and
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the Plan.



 19 

 

 

16.2.Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals), including the granting of Options as the Board
determines desirable.

16.3.Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (1) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (2) upon the
issuance of any Shares upon the exercise of an Option or SAR, or (3) otherwise
due in connection with an Award. At the time of such vesting, lapse, or
exercise, the Grantee shall pay to the Company or the Affiliate, as the case may
be, any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. The Company or the Affiliate,
as the case may be, may require or permit the Grantee to satisfy such
obligations, in whole or in part, (A) by causing the Company or the Affiliate to
withhold up to the maximum required number of Shares otherwise issuable to the
Grantee as may be necessary to satisfy such withholding obligation or (B) by
delivering to the Company or the Affiliate Shares already owned by the Grantee.
The Shares so delivered or withheld shall have an aggregate Fair Market Value
equal to such withholding obligations. The Fair Market Value of the Shares used
to satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. To the extent applicable, a Grantee may satisfy his or her
withholding obligation only with Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

16.4.Other Terms and Conditions; Employment Agreements

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board. In the event of
any conflict between the terms and conditions of an employment agreement and the
Plan, the terms and conditions of the employment agreement shall govern.

16.5.Severability

If any term or condition of the Plan or any Award Agreement is determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
terms and conditions hereof and thereof shall be severable and enforceable, and
all terms and conditions shall remain enforceable in any other jurisdiction.



 20 

 

 

16.6.Governing Law

The Plan and all Award Agreements shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the principles
of conflicts of law that could cause the application of the laws of any
jurisdiction other than the State of Delaware. For purposes of resolving any
dispute that arises under the Plan, each Grantee, by virtue of receiving an
Award, shall be deemed to have submitted to and consented to the exclusive
jurisdiction of the State of Florida and to have agreed that any related
litigation shall be conducted solely in the courts of Miami-Dade County or the
federal courts for the U.S. for the Southern District of Florida, where the Plan
is made and to be performed, and no other courts. The Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974.

16.7.Section 409A

The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable
laws require otherwise. For purposes of Section 409A, each installment payment
under the Plan shall be treated as a separate payment. Notwithstanding any other
term or condition of the Plan, to the extent required to avoid accelerated
taxation or tax penalties under Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided under the Plan during the
six-month period immediately after the Grantee’s Separation from Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Grantee’s Separation from Service (or the Grantee’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Board shall have any
obligation to take any action to prevent the assessment of any additional tax or
penalty on any Grantee under Section 409A and neither the Company nor the Board
shall have any liability to any Grantee for such tax or penalty.

16.8.Separation from Service

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that may be taken upon the occurrence of a Separation from Service,
including accelerated vesting or termination, depending upon the circumstances
surrounding the Separation from Service.

16.9.Transferability of Awards and Issued Shares

16.9.1.Transfers in General

Except as provided in Section 16.9.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.



 21 

 

 

16.9.2.Family Transfers

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 16.9.2, a “not for value”
transfer is a transfer that is (1) a gift, (2) a transfer under a domestic
relations order in settlement of marital property rights; or (3) a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. After a
transfer under this Section 16.9.2, any such Award shall continue to be subject
to the same terms and conditions as were applicable immediately before transfer.
Subsequent transfers of transferred Awards are prohibited except to Family
Members of the original Grantee in accordance with this Section 16.9.2 or by
will or the laws of descent and distribution.

16.10.Dividend Equivalent Rights

If specified in the Award Agreement, the recipient of an Award may be entitled
to receive dividend equivalent rights with respect to the Shares or other
securities covered by an Award. The terms and conditions of a dividend
equivalent right may be set forth in the Award Agreement. Dividend equivalents
credited to a Grantee may be paid in cash or deemed to be reinvested in
additional Shares or other securities of the Company at a price per unit equal
to the Fair Market Value of a Share on the date that such dividend was paid to
Stockholders. Notwithstanding the foregoing, dividends or dividend equivalents
shall not be paid on any Award or portion thereof that is unvested or on any
Award that is subject to the achievement of performance criteria before the
Award has become earned and payable.

16.11.Data Protection

A Grantee’s acceptance of an Award shall be deemed to constitute the Grantee’s
acknowledgement of and consent to the collection and processing of personal data
relating to the Grantee so that the Company can meet its obligations and
exercise its rights under the Plan and generally administer and manage the Plan.
This data shall include data about participation in the Plan and Shares offered
or received, purchased, or sold under the Plan and other appropriate financial
and other data (such as the date on which the Awards were granted) about the
Grantee and the Grantee’s participation in the Plan.

16.12.Disqualifying Dispositions

Any Grantee who shall make a “disposition” (as defined in Section 424 of the
Code) of all or any portion of Shares acquired upon exercise of an Incentive
Stock Option within two years from the Grant Date of such Incentive Stock Option
or within one year after the issuance of the Shares acquired upon exercise of
such Incentive Stock Option shall be required to immediately advise the Company
in writing as to the occurrence of the sale and the price realized upon the sale
of such shares of Common Stock.

16.13.Plan Construction

In the Plan, unless otherwise stated, the following uses apply:

(1)references to a statute or law refer to the statute or law and any amendments
and any successor statutes or laws, and to all valid and binding governmental
regulations, court decisions, and other regulatory and judicial authority issued
or rendered thereunder, as amended, or their successors, as in effect at the
relevant time;

(2)in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to and including”;

(3)indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;

(4)the words “include,” “includes” and “including” (and the like) mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation” (and the like), respectively;

(5)all references to articles and sections are to articles and sections in the
Plan;

(6)all words used shall be construed to be of such gender or number as the
circumstances and context require;

(7)the captions and headings of articles and sections have been inserted solely
for convenience of reference and shall not be considered a part of the Plan, nor
shall any of them affect the meaning or interpretation of the Plan;

(8)any reference to an agreement, plan, policy, form, document or set of
documents, and the rights and obligations of the parties under any such
agreement, plan, policy, form, document or set of documents, shall mean such
agreement, plan, policy, form, document or set of documents as amended from time
to time, and any and all modifications, extensions, renewals, substitutions or
replacements thereof; and

(9)all accounting terms not specifically defined shall be construed in
accordance with GAAP.

 



 22 

 